Citation Nr: 0023714	
Decision Date: 09/07/00    Archive Date: 09/12/00

DOCKET NO.  99-07 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for flat feet.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disorder.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a cyst on the 
spine.

4.  Entitlement to service connection for a neck disorder.

5.  Entitlement to service connection for arthritis of the 
right shoulder and lumbar and cervical spine.

6.  Entitlement to service connection for muscle pain in both 
arms and legs.

7.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD), anxiety and depression.
8.  Entitlement to service connection for hearing loss 

9.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1943 to 
February 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which denied the veteran's claims of 
entitlement to the first six issues listed above, and from a 
June 1998 rating decision from the same RO, which denied the 
veteran's claims of entitlement to the final two issues.  The 
veteran filed a timely appeal to these adverse 
determinations.


FINDINGS OF FACT

1.  The evidence received since the January 1975 rating 
decision denying service connection for flat feet, a low back 
disorder, and a cyst on the spine is not so significant that 
it must be considered in order to fairly decide the merits of 
the veteran's claims.
2.  The veteran has not presented competent medical evidence 
that his current neck disorder is related to an injury or 
disease incurred in service.

3.  The veteran has not presented competent medical evidence 
that his current arthritis of the right shoulder and lumbar 
and cervical spine is related to an injury or disease 
incurred in service.

4.  The veteran has not presented competent medical evidence 
that his current muscle pain in both legs and arms is related 
to an injury or disease incurred in service.

5.  The veteran has been diagnosed with PTSD.

6.  The veteran did not engage in combat with the enemy.

7.  There is no credible supporting evidence which confirms 
the veteran's claimed inservice stressors.

8.  The evidence raises a reasonable doubt that the veteran's 
current bilateral hearing loss is etiologically related to 
noise exposure in service.

9.  The evidence raises a reasonable doubt that the veteran's 
current tinnitus is etiologically related to noise exposure 
in service.


CONCLUSIONS OF LAW

1.  The January 1975 RO rating decision which denied service 
connection for bilateral flat feet with hallux valgus on the 
right foot, a low back disorder, and a cyst on the spine is 
final.  38 U.S.C.A. § 7105(c) (West 1991); 38 U.S.C.A. 
§§ 3.104(a), 20.302, 20.1103 (1999).

2.  The evidence received since the January 1975 RO rating 
decision is not new and material, and the claims for these 
benefits are not reopened.  38 U.S.C.A. §§ 5108, 7105(c) 
(West 1991); 38 C.F.R. § 3.156(a) (1999).

3.  The veteran's claim for service connection for a neck 
disorder is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

4.  The veteran's claim for service connection for arthritis 
of the right shoulder and the lumbar and cervical spine is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

5.  The veteran's claim for service connection for muscle 
pain in both legs and arms is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

6.  PTSD was neither incurred in nor aggravated by the 
veteran's active duty military service.  38 U.S.C.A. §§ 1110, 
5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (1999).

7.  Resolving reasonable doubt in the veteran's favor, 
bilateral hearing loss was incurred in service.  38 U.S.C.A. 
§§ 1110, 5107(a) (West 1991); 38 C.F.R. §§ 3.102, 3.303, 
3.385 (1999).

8.  Resolving reasonable doubt in the veteran's favor, 
tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 
5107(a) (West 1991); 38 C.F.R. §§ 3.102, 3.303 (1999).








REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and material evidence claims

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303 (1999).

In a January 1975 rating decision, the RO initially denied 
the veteran's claims for service connection for the following 
disorders:  bilateral flat feet with hallux valgus on the 
right foot; a low back disorder, then termed "chronic low 
back strain,"; and a cyst on the spine.  

Evidence considered in January 1975 included the veteran's 
service medical records.  A review of these records reveals 
that the veteran's physical examination at service entrance, 
conducted in August 1943, indicated that the veteran suffered 
from "pes planus 3rd degree with pronation - denies 
symptoms."  The remainder of the veteran's service medical 
records did not note any complaints relating to, or treatment 
for, flat feet.  At the time of the veteran's service 
separation examination, conducted in February 1946, the 
veteran reported that he had had flat feet all of his life, 
and that he had had moderate aching of the feet and calves of 
the legs on long standing for the previous two years.  The 
examiner diagnosed pes planus, 3rd degree, bilateral, with 
moderate pronation and no tenderness.

The veteran's service medical records were negative for any 
reported complaint or diagnosis of, or treatment for, either 
a low back disorder or a cyst of the spine.

Post-service evidence considered included outpatient 
treatment notes dated from March 1967 to February 1969 from 
St. Francis Hospital, a private health care facility.  These 
notes indicate that the veteran was seen for complaints of 
foot pain from both ankles down in June 1967.  At that time, 
it was noted that no plantar warts were found, and no 
diagnosis was rendered.  These notes also indicate that later 
that same month, x-rays of the feet showed no fractures.  
Again, no diagnosis was provided.

Also considered were several VA outpatient treatment notes 
dated in April 1974.  At the time the veteran presented to 
the VA Medical Center (VAMC), he reported that he had been 
employed as a custodian at a local high school for the 
previous six months, and that prior to that time he had 
worked for two years servicing vending machines.  He also 
stated that he had served in the Navy from 1943 until 1946, 
and that while in the Navy he had had foot pain and bilateral 
low back pain which were said to be due to his fallen arches.  
He stated that he lost no time from duty, and was given a 
regular discharge.  He complained of recent increasing aching 
pain in both feet, both legs and his low back, which 
interfered with his recently increased physical work as a 
janitor.  He also noted that he had lost 25 pounds due to the 
increased activity of his present job.  He specifically 
complained of recurrent pain and swelling of a bunion on his 
left foot.  Examination revealed marked pes planus, and the 
examiner diagnosed pes planus, symptomatic, muscular and 
functional.  The examiner ordered x-rays, which showed 
bunions of both feet, most pronounced on the right, with a 
moderate degree of pes planus.

The veteran was then referred to the VA orthopedic clinic, 
where the veteran again reported that he was doing extra work 
at his job and was very tired from this, and that he 
experienced pain in his feet after a long day at work, which 
then spread to his hips and back.  Examination again revealed 
pes planus, and the examiner diagnosed chronic muscle 
fatigue.

The RO also considered several statements from friends and 
family members of the veteran, indicating that the veteran 
had suffered from pain in his feet, legs, and back ever since 
his discharge from the military.

Finally, the RO considered the report of a VA examination 
conducted in December 1974.  At that time, the veteran 
reported that he began to have trouble with his feet in 1943, 
while in the service.  He stated that while in the military, 
he worked in the kitchen as a baker, which required him to be 
on his feet much of the time.  He stated that his feet began 
to hurt and swell, but that the service medics informed him 
that there was nothing more they could do to help him.  He 
stated that he then went to see a podiatrist, but that his 
treatment did not help in any way.  He reported that he was 
then sent to general detail, at which time his foot pain was 
better.  However, he stated that after being sent overseas 
his foot pain worsened again, this time accompanied by back 
pain, and that he was incapacitated a great many times by 
this.  He was told that when his shoes became run down or out 
of shape, he should get new shoes, which he reportedly did 
several times in service.  He reported that since service, he 
had worked in a great many different jobs, but that any job 
which entailed lifting or stooping or where he was required 
to be on his feet a great deal of the time soon led to pain 
in his feet, swelling in his feet and ankles, and back pain, 
rendering him unable to continue that work.  He stated that 
he currently worked in a school, but that this job required 
some lifting which he was unable to do.  Final diagnoses 
included pes planus and hallux valgus of the right foot.

At the time of this report, the veteran also stated that he 
developed low back pain while in the military.  On 
examination of the veteran's lumbar spine, there was no 
sciatic notch tenderness on pressure, and deep tendon 
reflexes, muscle strength and sensory patterns were 
physiological and symmetrical.  There was very slight dorsal 
kyphosis with compensating lumbar lordosis.  X-rays of the 
lumbar spine revealed minimal early degenerative arthritic 
changes, but no evidence of spondylosis.  The examiner 
diagnosed chronic low back strain by history.

In addition, at the time of the December 1974 VA examination, 
the examiner noted that "[i]n mentioning his previous 
troubles [the veteran] mentioned a cyst on his neck but there 
is no scar evident, and from the report this would seem to be 
probably an infected sebaceous cyst which no longer gives him 
trouble."  The examiner diagnosed "[n]o cyst or residuals 
found." 

The veteran was notified of the RO's determination and of his 
appellate rights by a letter dated later in January 1975.  
However, no appeal was filed within one year of notification 
of the January 1975 denial; therefore, the decision became 
final based on the evidence then of record.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. §§  3.104, 20.302, 20.1103 (1999).

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed and a claim based 
on the same factual basis may not be considered.  The 
exception to this is 38 U.S.C.A. § 5108, which states that 
"[i]f new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim."  See Thompson v. Derwinski, 1 Vet. App., 251, 
253 (1991).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court), has recently articulated a three-step 
process which must be followed in addressing attempts to 
reopen a previously denied claim.  First, the Board must 
determine whether the evidence added to the record is new and 
material.  According to the relevant VA regulation, "[n]ew 
and material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim."  38 C.F.R. § 3.156(a).  

Second, if new and material evidence has been presented, 
immediately upon reopening the claim the Board must determine 
whether, based upon all the evidence of record in support of 
the claim, presuming its credibility, the claim as reopened 
is well grounded pursuant to 38 U.S.C.A. § 5107(a).

Third, if the claimant has produced new and material 
evidence, and the claim is found to be well grounded, the 
Board must evaluate the merits of the claim in light of all 
the evidence, both new and old, after ensuring that the duty 
to assist under 38 U.S.C.A. § 5107(a) has been fulfilled.  
Winters v. West, 12 Vet. App. 203 (1999) (summarizing the 
criteria established by Elkins v. West, 12 Vet. App. 209 
(1999)).

For the purpose of determining whether a claim should be 
reopened, the credibility of the evidence added to the record 
is to be presumed.  Justus v. Principi, 3 Vet. App 510, 513 
(1992).  Furthermore, 38 U.S.C.A. §§ 5108, 7104(b), and 
7105(c) require that in order to reopen a previously and 
finally "disallowed" claim, there must be new and material 
evidence presented or secured since the time the claim was 
finally disallowed on any basis, not only since the claim was 
last disallowed on the merits. 

A.  Service connection for flat feet.

Evidence relevant to the veteran's claim for service 
connection for flat feet submitted since the final January 
1975 decision includes an outpatient treatment note dated in 
May 1975 from Kern County General Hospital, a private health 
care facility.  This note indicates that the veteran 
presented with complaints of painful feet, which he stated 
rendered him unable to work.  He also stated that his feet 
got worse in service during World War II.  The examiner noted 
that the veteran had been in the hospital for foot and knee 
pain, and that he had been seen by VA in Lincoln, Nebraska.  
The examiner diagnosed painful feet, although it does not 
appear that an examination was conducted at that time.

In addition, the record contains treatment notes dated from 
December 1975 to August 1991 from Orthopedic Associates of 
Grand Island, P.C., a private health care facility.  These 
notes indicate that in December 1975, the veteran presented 
with a history of pain since childhood in his neck, back, 
shoulders, knees, and ankles, which was aggravated by 
prolonged walking or climbing of stairs.  Of note is the 
finding that the veteran's feet and ankles were essentially 
normal, save for some bilateral pes planus, which the 
examiner stated "certainly should be [of] no significance."  
The examiner stated that the veteran was an "extremely 
nervous individual" who apparently had seen many doctors as 
a young child because of all of his problems, and that these 
problems had become a life-long obsession with him.  The 
examiner concluded that his examination was essentially 
negative, and that the veteran was simply an extremely 
nervous individual who would never get well from his 
problems.

In October 1978, the veteran presented with painful limited 
motion of the right hallux and severe pronation syndrome with 
possible 10 to 12 degree forefoot varus present.  The final 
diagnoses were of hallux rigidus of the right foot and 
pronation syndrome of both feet.  Subsequent notes indicate 
the dispensing of orthotics in October 1978, and a diabetic-
type shoe with accommodative inserts in August 1991.

In reviewing the veteran's claim, the Board observes that 
service connection may be established for a disability 
resulting from aggravation of a preexisting injury or 
disease.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303, 
3.306 (1999).  Regulations provide that a preexisting injury 
or disease will be considered to have been aggravated by 
active military, naval, or air service where there is an 
increase in disability during service, unless there is a 
specific finding that the increase in disability is due to 
the natural  progress of the disease.  38 U.S.C.A. § 1153 
(West 1991); C.F.R. § 3.306(a) (1999).  In deciding a claim 
based on aggravation, after having determined the presence of 
a preexisting condition, the Board must first determine 
whether there has been any measured worsening of the 
disability during service and then whether this constitutes 
an increase in disability.  See Browder v. Brown, 5 Vet. App. 
268, 271 (1993); Hensley v. Brown, 5 Vet. App. 155, 163 
(1993).

Unless there is clear and unmistakable evidence to the 
contrary, the VA must presume that the veteran was in sound 
condition except as to those defects, infirmities, or 
disorders noted at the time of his or her entrance into 
service.  38 U.S.C.A. §§ 1131, 1132 (1999).  The presumption 
of sound condition provides that every veteran shall be taken 
to have been in sound condition when examined, accepted, and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at the time of examination, acceptance and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  This presumption attaches only where there has been 
an induction examination in which the later-complained-of 
disability was not detected.  Where a report of service 
entrance examination is not of record, the Board must accord 
the veteran the presumption of soundness at service entry, 
absent clear and unmistakable evidence to the contrary.  The 
term "noted" denotes only such conditions as are recorded 
in examination reports.  A reported history of pre-service 
existence of conditions recorded at the time of examination 
does not constitute a notation of such conditions.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.304; Crowe v. Brown, 7 Vet. 
App. 238 (1994).

As noted above, the veteran's August 1943 service entrance 
examination noted that the veteran suffered from the 
"defect" of "pes planus 3rd degree with pronation."  
Inasmuch as the veteran's feet were not of sound condition at 
enlistment, the Board finds that he is not entitled to the 
presumption of soundness.  See Paulson v. Brown, 7 Vet. App. 
466, 468 (1995).

It must next be determined whether the veteran's preexisting 
condition was aggravated by service.  When a condition is 
properly found to have been preexisting, either because it 
was noted at entry or because preexistence was demonstrated 
by clear and unmistakable evidence, the presumption of 
aggravation provides that a preexisting injury or disease 
will be considered aggravated by active service where there 
is an increase in the disability during such service, unless 
there is a specific finding that the increase in the 
disability is due to the natural progress of the disease.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306; Crowe v. Brown, 7 Vet. App. 238 (1994).

The evidence submitted since the final decision in January 
1975 does not indicate that the veteran's preexisting flat 
foot disorder worsened in any permanent manner beyond that 
degree of disability that existed at entrance into service.  
While these records indicate post-service treatment for 
symptomatic pes planus, including the use of orthotics, none 
of this evidence contains a medical opinion indicating that 
the veteran's bilateral pes planus increased in disability 
during service, or that the current diagnosis of bilateral 
pes planus represents a worsening of the veteran's underlying 
condition as a result of any incident of his military 
service.  These newly-submitted medical records do confirm 
and support the previous evidence of record in that they 
indicate that the veteran's pes planus is symptomatic 
following situations when the veteran is required to stand on 
his feet for extended periods of time at work.  This evidence 
is also consistent with the inservice finding noted on the 
veteran's February 1946 service separation examination that 
the veteran had had moderate aching of the feet and calves of 
the legs following prolonged periods of standing.  However, 
temporary flare-ups or exacerbations of a preexisting 
disorder are not indicative of an increase in the severity of 
the underlying disability, and are not sufficient to be 
considered aggravation in service.  Hunt v. Derwinski, 1 Vet. 
App. 292, 296 (1991).  Furthermore, the diagnosis of flat 
feet at discharge was virtually identical to the diagnosis 
noted at entrance, i.e., third degree pes planus with 
pronation, and the discharge examination found no tenderness 
and did not otherwise indicate that his flat feet were 
symptomatic at discharge.

In reaching this decision, the Board has considered the 
veteran's allegation, as set forth in various correspondence 
received by VA and at the time of medical examinations, that 
service connection is warranted because his pes planus was 
aggravated by his military service.  The Court has held that 
a lay person, such as the veteran, is not qualified to offer 
a medical opinion as to the aggravation of any preexisting 
disorder during his period of active duty service.  See Heuer 
v. Brown, 7 Vet. App. 379, 384 (1995), citing Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1992).  In this respect, while the 
veteran can report his symptoms, his statements as to the 
cause of any claimed aggravation must be supported by 
competent medical evidence, not merely allegations.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  No 
such evidence has been presented in this case.  Furthermore, 
where, as here, resolution of the issue turns on a medical 
matter, unsupported lay statements, even if new, cannot serve 
as a predicate to reopen a previously disallowed claim.  See 
Moray v. Brown, 5 Vet. App. 211, 214 (1993).

The Board therefore determines that while some of the 
evidence is new, in the sense that it was not previously of 
record at the time of the final January 1975 rating decision, 
it is not material.  Although the evidence is relevant to the 
issue of the presence of a current flat foot disorder, there 
is still no competent medical evidence indicating that this 
disorder was aggravated by the veteran's military service. 

Accordingly, the Board concludes that new and material 
evidence has not been submitted to reopen the claim for 
service connection for flat feet.  The Board views its 
discussion as sufficient to inform the veteran of the 
elements necessary to complete his application for a claim 
for service connection for flat feet.  See Graves v. Brown, 8 
Vet. App. 522, 524-525 (1996) and Robinette v. Brown, 8 Vet. 
App. 69, 77-78 (1995).  Essentially, to reopen his claim the 
veteran needs competent medical evidence, such as an opinion, 
preferably based on review of the medical evidence, that his 
current flat foot disorder was aggravated in service.

B.  Service connection for a low back disorder.

Evidence relevant to the veteran's claim for service 
connection for a low back disorder submitted since the final 
January 1975 decision includes the December 1975 treatment 
note from Orthopedic Associates of Grand Island, P.C., 
discussed previously.  At that time, the veteran complained 
of generalized back pain, and of tenderness over the entire 
spine.  No findings or diagnoses related specifically to the 
veteran's lower back were provided.

The Board determines that while new evidence, in the sense 
that it was not previously of record, has been submitted 
since the time of the prior January 1975 rating decision, the 
evidence is not probative of whether a low back disorder was 
incurred in or aggravated by the veteran's active duty 
service.  Although the evidence submitted would support a 
finding of a current low back disorder, there is no competent 
medical evidence linking such disorder to any disease or 
injury incurred in service many years earlier.

Indeed, the only evidence which would tend to relate the 
veteran's current low back disorder to his active duty 
service, some 30 years prior to the first post-service 
evidence of a back disorder in December 1975, is his own 
assertions, made in various correspondence sent to the VA, to 
the effect that his current low back disorder is related to 
his active duty service.  Once again, the Board does not 
doubt the sincerity of the veteran's belief in this claimed 
causal connection, but as the veteran is not a medical 
expert, he is not qualified to express an opinion regarding 
any medical causation of his low back disorder.  See Espiritu 
v. Derwinski, 2 Vet. App. at 494-5.  In addition, where, as 
here, resolution of the issue turns on a medical matter, 
unsupported lay statements, even if new, cannot serve as a 
predicate to reopen a previously disallowed claim.  See 
Moray, 5 Vet. App. at 214.

The Board therefore determines that while some of the 
evidence is new, in the sense that it was not previously of 
record at the time of the final January 1975 rating decision, 
it is not material.  Although the evidence is relevant to the 
issue of the presence of a current low back disorder, there 
is still no competent medical evidence linking a low back 
disorder to service many years earlier. 

Accordingly, the Board concludes that new and material 
evidence has not been submitted to reopen the claim for 
service connection for a low back disorder.  The Board views 
its discussion as sufficient to inform the veteran of the 
elements necessary to complete his application for a claim 
for service connection for a low back disorder.  See Graves 
v. Brown, 8 Vet. App. 522, 524-525 (1996) and Robinette v. 
Brown, 8 Vet. App. 69, 77-78 (1995).  Essentially, to reopen 
his claim the veteran needs competent medical evidence, such 
as an opinion, preferably based on review of the medical 
evidence, that his current low back disorder is related to a 
disease or injury suffered in service.

C.  Service connection for a cyst on the spine.

Evidence relevant to the veteran's claim for service 
connection for a cyst of the spine submitted since the final 
January 1975 decision includes the report of a VA skin 
examination conducted in August 1997.  At that time, the 
veteran stated that while stationed at Port Hueneme, 
California, he was found to have a cyst on his upper back.  
He reported that this cyst was drained at the base hospital, 
with no recurrences.  He stated that he never had any surgery 
or cyst removal, but only had the cyst drained.  He stated 
that he had no complaints about the cyst at present.  On 
examination, there was no significant scarring, and the 
examiner stated that any scar present was too small to be 
photographable.  The examiner did find a very small scar at 
midline at the lower cervical/upper thoracic spine area, 
approximately 1 centimeter by 1 centimeter.  This scar was 
described as flat, non-depressed, non-ulcerated, slightly 
hyperpigmented, and the veteran stated that this could be the 
area where he had had the cyst drained, but he was not 
certain of this.  No other scarring was found in the 
immediate surrounding area.  The examiner diagnosed a remote 
history of a draining cyst, by history, with no residuals and 
no scarring.

A review of the evidence submitted since January 1975 fails 
to indicate that the veteran has ever been diagnosed with a 
recurrence of his earlier reported cyst, or any residuals 
thereof.  On the contrary, at the time of the veteran's most 
recent VA examination the examiner found no recurrence of the 
veteran's cyst, with no residuals or scarring.  Indeed, the 
veteran himself stated to this examiner that he had no 
current complaints related to the cyst which was reportedly 
drained in service more than 50 years earlier.

The Board therefore determines that while some of the 
evidence is new, in the sense that it was not previously of 
record at the time of the final January 1975 rating decision, 
it is not material, as it does not provide competent medical 
evidence that the veteran currently suffers from a cyst of 
the spine.  As noted previously, service connection requires 
medical evidence of a current disability.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992). 
 
Accordingly, the Board concludes that new and material 
evidence has not been submitted to reopen the claim for 
service connection for a cyst of the spine.  The Board views 
its discussion as sufficient to inform the veteran of the 
elements necessary to complete his application for a claim 
for service connection for a cyst of the spine.  See Graves, 
8 Vet. App. at 524-525 and Robinette, 8 Vet. App. at 77-78.  
Essentially, to reopen his claim the veteran needs competent 
medical evidence, such as an opinion, preferably based on 
review of the medical evidence, that he currently suffers 
from a cyst of the spine which is related to a disease or 
injury suffered in service.

II.  Service connection claims

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular injury or disease resulting in 
a current disability was incurred in or aggravated coincident 
with service in the Armed Forces.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303(a) (1999).  In addition, certain 
chronic diseases, including arthritis, may be presumed to 
have been incurred in service if they become manifest to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  

Service connection may also be established on a secondary 
basis for a disability which is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (1999).  Additional disability resulting from the 
aggravation of a nonservice-connected condition is also 
compensable under 3.310(a).  Allen v. Brown, 7 Vet. App. 429, 
448 (1995) (en banc).

However, the first step in this analysis is to determine 
whether the veteran has presented a well-grounded claim for 
service connection.  In this regard, the veteran bears the 
burden of submitting sufficient evidence to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 Vet. 
App. 69, 73 (1995).  Simply stated, a well-grounded claim 
must be plausible or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  Where the 
determinative issue involves medical etiology or a medical 
diagnosis,  competent medical evidence that a claim is 
"plausible" or "possible" is required for the claim to be 
well grounded.  See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997); Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Grottveit, 5 Vet. App. 91 (1993).  This burden may not be met 
merely by presenting lay testimony, because lay persons are 
not competent to offer medical opinions.  See Epps, supra; 
Grottveit, supra; Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Service connection generally requires:  (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the present disease or injury.  See Epps, supra; Caluza 
v. Brown, 7 Vet. App. 498 (1995); see also Heuer, supra and 
Grottveit, both supra; Savage v. Gober, 10 Vet. App. 488, 497 
(1997).

In addition, a well-grounded claim may be established under 
the provisions of 38 C.F.R. § 3.303(b) when the evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period and still has such a condition.  Such evidence must be 
medical unless it relates to a condition as to which, under 
the case law of the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (Court), lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be well grounded on the basis of § 3.303(b) 
if the condition observed during service or any applicable 
presumption period still exists, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology.  Savage, 10 
Vet. App. at 498.

In the absence of evidence of a well-grounded claim, there is 
no duty to assist the claimant in developing the facts 
pertinent to the claim, and the claim must fail. Gregory v. 
Brown, 8 Vet. App. 563, 568 (1996) (en banc); Slater v. 
Brown, 9 Vet. App. 240, 243 (1996); Grivois v. Brown, 6 Vet. 
App. 136, 140 (1994); Grottveit, supra.

A.  Service connection for a neck disorder.

Evidence relevant to the veteran's claim for service 
connection for a neck disorder includes his service medical 
records, which are negative for any record of complaints or 
diagnoses of, or treatment for, a neck disorder.

Relevant post-service evidence includes the report of a VA 
examination conducted in December 1974.  At that time, the 
veteran complained of pain in, among other areas, the upper 
back and neck.  X-rays of the veteran's cervical spine were 
within normal limits, and the examiner did not render a 
diagnosis relevant to the veteran's neck.

Also relevant is an outpatient treatment note dated in 
December 1975 from Orthopedic Associates of Grand Island.  
This note indicates that the veteran presented with a history 
of pain since childhood in many areas, including his neck.  
X-rays of the neck showed mild degenerative changes.  No 
final diagnosis was provided.

In August 1997, the veteran underwent a VA neck examination.  
At that time, the veteran reported a 6 to 8 month history of 
having had a "catch" in his neck.  The examiner noted that 
the veteran could give no history attributable to anything 
that occurred in the military service more than 50 years 
earlier, and observed that the veteran's only complaint was 
of the cervical spine "catching" for the previous several 
months.  Following physical and x-ray examinations, the 
examiner diagnosed no soft tissue abnormality of the neck, 
and degenerative joint disease of the cervical spine.

A review of this evidence reveals that there is some question 
whether the veteran actually suffers from a neck disorder for 
which service connection could be granted (apart from the 
arthritis of the cervical spine, discussed separately below), 
particularly in light of the lack of any abnormal findings on 
the most recent VA neck examination in August 1997.  However, 
even if the Board were to find that the veteran currently 
suffers from such a disability, there is nothing in the 
medical records which indicates that this disability is 
related to service.  On the contrary, at the time of the 
August 1997 VA examination, the veteran himself stated that 
his neck problems had been present for only 6 to 8 months, 
and the veteran could give no history attributable to 
anything that occurred in the military service more than 50 
years earlier which would link his current neck complaints to 
that period.

Indeed, there is nothing in the claims file, other than the 
veteran's own contentions, which would tend to establish that 
his current neck catching problem is related to his active 
military service, or to a service-connected disability.  In 
this regard, the veteran has stated that he believes that he 
currently suffers from a neck disorder as a result of a jeep 
accident he was involved in in 1945, while in service.  The 
Board does not doubt the sincerity of the veteran's belief in 
this claimed causal connection, and his statements are 
presumed credible for purposes of this determination.  
However, as the veteran is not a medical expert, he is not 
qualified to express an opinion regarding any medical 
causation of a current neck disorder.  As it is the province 
of trained health care professionals to enter conclusions 
which require medical expertise, such as opinions as to 
diagnosis and causation, Jones v. Brown, 7 Vet. App. 134, 137 
(1994), the veteran's lay opinions cannot be accepted as 
competent evidence to the extent that they purport to 
establish such medical causation.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-5 (1992).  See also Heuer v. Brown, 7 
Vet. App. 379, 384 (1995), citing Grottveit, in which the 
Court held that an appellant does not meet his or her burden 
of presenting evidence of a well-grounded claim where the 
determinative issue involves medical causation and the 
appellant presents only lay testimony by persons not 
competent to offer medical opinions.  Thus, the Board finds 
that the veteran's contention that his current neck disorder 
is related to a jeep accident in 1945, during his military 
service, cannot be accepted as competent evidence.

B.  Service connection for arthritis of the right shoulder 
and lumbar and cervical spine.

Evidence relevant to the veteran's claim for service 
connection for arthritis of the right shoulder and lumbar and 
cervical spine includes his service medical records, which 
are negative for any record of complaints or diagnoses of, or 
treatment for, arthritis.

Relevant post-service evidence includes the report of the VA 
examination conducted in December 1974, at which time the 
veteran complained of back pain ever since service, as well 
as current bilateral shoulder pain.  On orthopedic 
examination, x-rays revealed that the veteran's cervical and 
dorsal spine were both within normal limits, while x-rays of 
the veteran's lumbar spine revealed minimal early 
degenerative arthritic changes.  The examiner diagnosed 
chronic low back strain by history.

Also relevant is a statement dated in June 1975 from Ernest 
L. Williams, M.D., a physician in private practice, 
indicating that the veteran was first seen by this physician 
in June 1975.  He stated that x-rays of the veteran's right 
shoulder and cervical spine both revealed the presence of 
osteoarthritis.  No statement regarding the etiology of this 
arthritis was provided.

At the time of examination in December 1975 at Orthopedic 
Associates of Grand Island, the veteran complained of a 
history of pain since childhood in his neck, back, shoulders, 
knees, and ankles.  The examiner noted tenderness over the 
entire spine, and a frozen shoulder on the right.  X-rays 
revealed some mild degenerative changes of the neck.  No 
other diagnoses were rendered at that time.

In August 1997, the veteran underwent a VA joints 
examination.  At that time, the veteran stated that he had a 
long-standing history of knee pain, shoulder, and arm pain.  
He also stated that his right shoulder was frozen, and had 
been in that state for some time.  However, the examiner also 
noted that the veteran "certainly does not attribute it to 
something that happened while in the military.  As a matter 
of fact, he attributes none of his arthritic problems with 
[h]is knees, shoulders, or arms to military service."  
Following physical and x-ray examinations, the examiner 
diagnosed degenerative joint disease, right shoulder, with 
secondary frozen shoulder syndrome.  The Board notes that, as 
described above, the veteran also underwent a VA neck 
examination that same month, which is relevant in that the 
examiner diagnosed degenerative joint disease of the cervical 
spine.  However, the examiner also noted that the veteran 
gave no history attributable to anything that occurred in the 
military service.

A review of the evidence detailed above reveals that the 
veteran currently suffers from degenerative joint disease of 
the right shoulder and the lumbar and cervical spine, as 
confirmed by x-ray examinations.  However, there is nothing 
in the medical records which indicates that this arthritis is 
related to service.  On the contrary, at the time of the 
August 1997 VA examination, the examiner noted that the 
veteran himself did not attribute his arthritis to anything 
that occurred in the military service many years earlier.

Indeed, the only evidence which purports to link the 
veteran's current arthritis to service or to a service-
connected disability is his own contentions, as set forth in 
correspondence sent to VA, to the effect that his arthritis 
is due to a jeep accident in 1945.  Once again, the Board 
does not doubt the sincerity of the veteran's belief in this 
claimed causal connection, but as the veteran is not a 
medical expert, he is not qualified to express an opinion 
regarding any medical causation of his arthritis disorder.  
See Espiritu, 2 Vet. App. at 494-5.  Thus, the Board finds 
that the veteran's contention that his current arthritis is 
related to the 1945 jeep accident incurred while in the 
military cannot be accepted as competent evidence.

C.  Service connection for muscle pain in both legs and arms.

Evidence relevant to the veteran's claim for service 
connection for a neck disorder includes his service medical 
records, which are negative for any record of complaints or 
diagnoses of, or treatment for, a neck disorder.

The only post-service evidence relevant to the veteran's arm 
and leg muscles is the report of a VA muscles examination 
conducted in August 1997.  At that time, the veteran reported 
a one-year history of bilateral muscle pain to his arms and 
legs.  The examiner noted initially that the veteran was an 
insulin-dependent diabetic of rather long-standing history, 
"which the muscular pain certainly could be attributable 
to."  The examiner further noted that "[t]he gentleman 
readily admits there is no correlation between his service in 
the military and any of his muscle pain to his arm or his 
legs."  On physical examination, there was no evidence of 
any abnormality to the musculature of the veteran's arms or 
legs, with no atrophy or wasting.  The examiner diagnosed a 
normal examination of the gross musculature of the upper and 
lower extremities. 

A review of this evidence reveals that there is some question 
whether the veteran actually suffers from a disability 
manifested by muscle pain in the arms and legs for which 
service connection could be granted, particularly in light of 
the lack of any abnormal findings on VA examination in August 
1997.  However, even if the Board were to find that the 
veteran currently suffers from such a disability, there is 
nothing in the medical records which indicates that this 
disability is related to service more than 50 years prior to 
the first evidence of such pain in 1997.  Furthermore, at the 
time of examination, the examiner noted that the veteran 
himself stated that there was "no correlation between his 
service in the military and any of his muscle pain to his 
arm[s] and legs," particularly in light of the fact that the 
veteran stated that he had only suffered form such pain for 
the previous year.

Indeed, the only evidence which purports to link the 
veteran's current complaints of bilateral arm and leg pain to 
service or to a service-connected disability is his own 
contentions, made in correspondence sent to VA, to the effect 
that this pain is related to an inservice jeep accident in 
1945.  Once again, the Board does not doubt the sincerity of 
the veteran's belief in this claimed causal connection, but 
as the veteran is not a medical expert, he is not qualified 
to express an opinion regarding any medical causation of a 
muscle pain disorder.  See Espiritu, 2 Vet. App. at 494-5.  
Thus, the Board finds that the veteran's contention that he 
currently suffers from a disorder manifested by pain in the 
arms and legs which is related to a jeep accident incurred 
while in the military cannot be accepted as competent 
evidence.

D.  Conclusion

Therefore, given the lack of competent evidence that his 
claims are plausible, the Board determines that the veteran 
has not met his initial burden of submitting evidence 
sufficient to establish that his claims for service 
connection are well grounded, and the claims must be denied 
on that basis.  As the duty to assist is not triggered here 
by the submission of well-grounded claims, the Board finds 
that VA has no obligation to further develop the veteran's 
claims.  See Epps, supra; Grivois v. Brown, 5 Vet. App. 136, 
140 (1994).

In evaluating the veteran's claims, the Board notes that 
while the veteran appears to be attributing most of his 
current disorder to a 1945 inservice jeep accident, he has 
also stated that his neck disorder, arthritis of multiple 
joints, and his pain in the arms and legs could be due to his 
back problems, flat feet, and/or leg problems.  However, the 
Board observes that, by this decision, the Board has denied 
the veteran's attempt to reopen his claims for service 
connection for pes planus/flat feet and a low back disorder, 
and has denied his claim for service connection for arthritis 
of the cervical and lumbar spine.  Furthermore, he is not 
service connected for any leg disorder.  Therefore, service 
connection for any disabilities as secondary to these 
disorders is precluded, and must be denied based on a lack of 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).

In reaching these determinations, the Board notes that it has 
not been made aware of any outstanding evidence which could 
serve to well ground his service connection claims.  
Accordingly, there is no further duty on the part of VA to 
inform the veteran of the evidence necessary to complete his 
application for these benefits.  38 U.S.C.A. § 5103 (West 
1991); McKnight v. Gober, 131 F.3d 1483, 1484-85 (Fed. Cir. 
1997).

III.  Service connection for post-traumatic stress disorder 
(PTSD), 
anxiety and depression.

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular injury or disease resulting in 
a current disability was incurred in or aggravated coincident 
with service in the Armed Forces.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303(a) (1999).  Service connection for 
post-traumatic stress disorder requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed inservice stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor.  38 C.F.R. § 3.304(f) (1996); Cohen v. 
Brown, 10 Vet. App. 128 (1997).

Under the new Cohen criteria, the veteran has met his burden 
of submitting a well-grounded PTSD claim because he has 
submitted medical evidence of a current PTSD disability; lay 
evidence (presumed to be credible to establish well-
groundedness) of an inservice stressor, which in a PTSD case 
is the equivalent of inservice incurrence or aggravation; and 
medical evidence of a nexus between service and the current 
PTSD disability, in the form of a diagnosis by VA medical 
personnel.  Cohen v. Brown, 10 Vet. App. 128, 137 (1997), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
per curiam, 78 F.3d 604 (Fed.Cir. 1996) (table); Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995); and King v. Brown, 5 Vet. 
App. 19, 21 (1993).  Because the claim is well grounded, the 
VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1996); EF v. Derwinski, 1 Vet. 
App. 324 (1991); Littke v. Derwinski, 1 Vet. App. 90 (1990).

The only medical evidence showing a diagnosis of PTSD is the 
report of a VA PTSD examination conducted in March 1998.  At 
that time, the veteran reported that he became quite ill 
while in the military with some type of fungus.  He stated 
that he was never hospitalized for this illness.  He further 
stated that the ship he was serving on was strafed by the 
Japanese on four or five occasions, and that he was also 
strafed while on shore once or twice.  He reported that after 
his illness, he became quite depressed and anxious, and that 
ever since his discharge he had had recurrent, intrusive, 
distressing dreams about being in the military and being 
strafed and being ill.  Following a mental status 
examination, the examiner rendered an Axis I diagnosis of 
PTSD, with mixed depression and anxiety features, service-
connected.  The examiner offered the following discussion:

This...veteran has a history of anxiety 
disorder, with mixed depressive and 
mildly phobic symptomatology that extends 
back to the time of military service.  
Aspects of his anxiety disorder began to 
become more pronounced shortly after 
discharge.  It is the examiner's opinion 
that his experiences in a combat zone and 
his medical illness with impaired hearing 
have been the stressors that have induced 
a post-traumatic stress disorder type of 
illness, with prominent anxiety and 
depressive features.

A review of the medical evidence contained in the veteran's 
claims file indicates that the record contains a clear 
diagnosis of a current PTSD disorder which was linked by the 
examiner to the claimed inservice stressors.  Therefore, the 
Board's analysis must turn to the remaining issue of whether 
the record contains evidence that the claimed inservice 
stressors themselves actually occurred.

Evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran was 
engaged in combat with the enemy.  Where it is determined, 
through recognized military citations or other supportive 
evidence, that the veteran engaged in combat with the enemy 
and the claimed stressor is combat-related, the veteran's lay 
testimony may be sufficient to establish the occurrence of 
such stressor, provided such testimony is credible and 
consistent with the circumstances, conditions, and hardships 
of service.  However, where the veteran did not engage in 
combat or the claimed stressor is non combat-related, the 
record must contain service records which corroborate the 
veteran's testimony as to the occurrence of the claimed 
stressor.  Id.; Zarycki v. Brown, 6 Vet. App 91, 98 (1993).

A review of the official military documentation contained in 
the veteran's claims file reveals no evidence that the 
veteran was engaged in combat with the enemy, as contemplated 
by VA regulations.  The veteran's DD Form 214, Armed Forces 
of the United States Report of Transfer or Discharge, does 
not reflect that the veteran received any decorations or 
medals which indicate involvement in combat.  Furthermore, 
his military occupational specialty (MOS) while in the 
military, according to the official service records and the 
veteran's own statements, was as a baker, which is not a 
specialty which is, on its face, indicative of a combat role.  
Moreover, the veteran's service records do not otherwise 
contain any entries which show that he received any 
decorations or performed any specific details that would have 
placed him in combat situations.  See Gaines v. West, 11 Vet. 
App. 353, 358-60 (1998).  Accordingly, in view of the absence 
of any official evidence that the veteran participated in 
action against an enemy, the Board finds that he did not 
"engage in combat," and the evidentiary presumption of 38 
U.S.C.A. § 1154(b) does not apply.  Therefore, as the veteran 
has not been shown to have been engaged in combat with the 
enemy, any alleged inservice stressors must be verified, 
i.e., corroborated by credible supporting evidence.

The veteran has reported two principal stressors at the time 
of his VA PTSD examination - being strafed by the Japanese on 
four or five occasions while serving on board a Navy vessel 
and once or twice while on shore, and being extremely ill 
with some type of fungus disorder which left him with 
impaired hearing.  In an effort to confirm the veteran's 
alleged inservice stressors, in January 1998 the RO sent the 
veteran a PTSD stressor development letter.  In this letter, 
the RO requested that the veteran "furnish detailed 
descriptions of the specific traumatic incidents(s) which 
produced the stress that resulted in your claimed post-
traumatic stress disorder."  The veteran was asked to 
provide the date, within seven days, when each event took 
place, as well as the geographic location where the events 
took place and the units he was assigned to at the time of 
the incident(s) and the dates of assignment to each unit.  
Finally, he was asked to provide the name, date of injury or 
death, and unit of any casualties that resulted from the 
incident(s) described.  The veteran was informed that 
"[t]his information is necessary to obtain supportive 
evidence of the stressful event(s); failure to respond may 
make it impossible to obtain such evidence."  To date, no 
response from the veteran to this request has been received 
by VA.

The Board finds that, absent more detailed information about 
the dates, locations, and personnel involved, a request to 
the U.S. Armed Services Center for Research of Unit Records 
(USASCRUR) to attempt to verify the veteran's vague claim of 
being "strafed by the Japanese on four or five occasions" 
while in the Pacific could not result in verification.  
Furthermore, while the veteran's service discharge 
examination did indicate that the veteran reported having 
suffered from "fungus in the ears" in 1945, his service 
medical records do not indicate the severity or extent of 
this disorder, and they do not indicate that he was either 
treated for this problem or had any residual effects from it.  
In addition, the veteran focused on the fact that this fungus 
had left him with impaired hearing, and that he had had 
recurrent dreams of being ill ever since discharge.  However, 
the veteran's service separation examination noted normal 
hearing, and at the time of a VA examination in December 
1974, some 30 years after discharge, the veteran did not 
complain of any hearing loss, and examination of his ear 
canals and drums was normal.  In short, there is no medical 
evidence to support the veteran's claim any fungal infection 
he suffered in service caused impaired hearing, or had any 
other residual effects.

Therefore, since the Board has found the veteran's PTSD 
diagnosis was linked to inservice stressors which have not 
been verified by credible supporting evidence, the veteran's 
claim for service connection for PTSD does not meet the 
requirements of 38 C.F.R. § 3.304(f) and must be denied.

IV.  Service connection for hearing loss and tinnitus.

As a preliminary matter, the Board finds that the veteran's 
claims are plausible or capable of substantiation and are 
thus well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  The Board is satisfied that all 
relevant facts have been properly developed.  No further 
assistance to the veteran is required in order to comply with 
the duty to assist as mandated by 38 U.S.C.A. § 5107(a).

Evidence relevant to the veteran's claims for service 
connection for hearing loss and tinnitus includes his service 
medical records, which are negative for any record of 
complaints or diagnoses of, or treatment for, either hearing 
loss or tinnitus.  The veteran's February 1946 separation 
examination noted that the veteran had suffered from an 
unspecified "fungus" in the ears in 1945.  However, hearing 
tests at discharge revealed normal hearing to whispered voice 
and spoken voice, and the examiner found no diseases or 
defects of the ears. 

The first, and indeed the only, medical evidence of hearing 
loss or tinnitus is found in a VA audiological examination 
conducted in March 1998.  At that time, the veteran 
complained of significant hearing difficulty and constant 
bilateral ringing in the ears.  He reported that he had 
served in the Philippines and worked in the kitchen most of 
the time, at which time he was exposed to extreme heat.  He 
also stated that he was exposed to machine gun noise when he 
was on a ship which was attacked by the Japanese forces.  He 
stated that while he was in the Philippines he was sick for a 
week with "jungle rot," and that he first noticed tinnitus 
at the time of this illness.  Pure-tone audiometry reportedly 
indicated essentially normal hearing sensitivity for 250 
through 1500 Hertz with a mild to moderately severe 
sensorineural hearing loss at 2000 through 8000 Hertz 
bilaterally.  Specifically, pure tone thresholds, in 
decibels, were found to be as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
40
75
65
LEFT
20
20
40
65
55

Pure tone threshold levels averaged 50 decibels for the right 
ear and 45 decibels for the left ear.  Speech audiometry 
testing revealed speech recognition ability of 84 percent in 
the right ear and of 84 percent in the left ear.

The examiner then offered the following opinion:  "[The 
veteran's] high frequency hearing loss configuration and 
subjective reports of tinnitus are consistent with his 
history of noise exposure.  It is reasonable to assume that 
at least a portion of this hearing loss has been acquired due 
to [the veteran's] military service."  The Board observes 
that the veteran's reports of noise and heat exposure in 
service are somewhat anecdotal in nature, and, as such, any 
attempts to verify his claimed noise exposure would most 
likely be futile.

The veteran's claims file also contains a worksheet completed 
by the veteran, in which he reported that he had suffered 
from continuous ringing in both ears ever since service, and 
that he was exposed to loud noises and heat.  Although this 
worksheet is undated, it appears that it was completed in 
conjunction with the veteran's March 1998 VA audiological 
examination.

Under the provisions of 38 C.F.R. § 3.385 (1999), impaired 
hearing is considered by the VA to be a disability when the 
auditory threshold in any of the frequencies of 500, 1,000, 
2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; the 
thresholds for at least three of these frequencies are 26 or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.

Based on these standards, the veteran clearly suffers from 
current bilateral hearing loss.  The only remaining question 
to be answered, then, is whether the veteran's current 
hearing loss is related to the veteran's claimed inservice 
acoustic trauma.  As noted above, the veteran's service 
medical records do not show that he suffered from hearing 
loss in service.  However, the absence of inservice evidence 
of hearing loss disability (i.e., one meeting the 
requirements of section 3.385, as noted above) is not fatal 
to the claim.  See Leford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  Evidence of a current hearing loss disability and a 
medically sound basis for attributing such disability to 
service may serve as a basis for a grant of service 
connection for hearing loss.  See Hensley v. Brown, 5 Vet. 
App. 155, 159 (1993).

In this case, the VA audiologist who performed the March 1998 
audiological examination stated that the veteran's current 
hearing loss configuration and tinnitus were "consistent 
with" the veteran's history of inservice noise exposure.  He 
also stated that it was reasonable to assume that at least a 
portion of the veteran's current hearing loss was acquired as 
a result of the veteran's military service.  While these 
statements are somewhat equivocal, the Board finds that the 
evidence raises at least a reasonable doubt that the 
veteran's current hearing loss and tinnitus were incurred in 
service.  Resolving all such reasonable doubt in the 
veteran's favor, as we must, (see 38 U.S.C.A. § 5107(b) (West 
1991)); 38 C.F.R. § 3.102 (1999)), the Board determines that 
service connection is warranted for bilateral hearing loss 
and tinnitus.





ORDER

New and material evidence having not been submitted, service 
connection for flat feet is denied.

New and material evidence having not been submitted, service 
connection for a low back disorder is denied.

New and material evidence having not been submitted, service 
connection for a cyst on the spine is denied.

Evidence of a well-grounded claim having not been submitted, 
service connection for a neck disorder is denied.

Evidence of a well-grounded claim having not been submitted, 
service connection for arthritis of the right shoulder and 
lumbar and cervical spine is denied.

Evidence of a well-grounded claim having not been submitted, 
service connection for muscle pain in both legs and arms is 
denied.

Service connection for post-traumatic stress disorder (PTSD), 
anxiety and depression is denied.

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals



 

